Exhibit 10.10

SHORT TERM ADVANCE

  

$175,000

 

October 15, 2002


FOR VALUE RECEIVED, the undersigned, MediaBin, Inc., a Georgia corporation (the
“Borrower”), promises to pay to Venturos AS, a Norwegian corporation (the
“Lender”), at P.O. Box 113, 4552 Farsund, Norway (or at such other place as the
Lender may designate in writing to the Borrower), in lawful money of the United
States of America, the principal sum of one hundred seventy-five thousand
dollars ($175,000), without interest, as hereinafter provided.

The indebtedness evidenced by this Advance shall be due and payable on January
1, 2003, as hereinabove provided.

To secure all of its obligations hereunder the Company hereby grants to the
Lender a security interest in all of the Accounts Receivable of the Company (as
evidenced by invoices sent to customers), whether now existing or subsequently
acquired (the “Collateral”). The Company, at its own expense, will promptly
execute and deliver or file all financing statements and similar documents and
take such further actions that the Lender may reasonably request from time to
time in order to perfect and/or maintain the security interest hereby granted.
The Lenders are entitled to all of the rights and remedies of a secured party
under the Uniform Commercial Code as in force in the State of Georgia, which
rights and remedies will be cumulative and not exclusive of any other rights and
remedies.

The Company hereby agrees (i) the Company shall not knowingly and of its own
volition create, incur, assume, or suffer to exist any encumbrance of any kind
on the Collateral without the express written consent of the Lender, and (ii)
the security interest in the Collateral granted to the Lender pursuant to this
Advance shall rank senior in priority to any security interest in the Collateral
hereafter granted or existing.

The Borrower hereby waives presentment for payment, demand, notice of
non-payment or dishonor, protest and notice of protest, or any other notice of
any kind with respect thereto.

Time is of the essence of this Advance.

This Advance shall be deemed to be made pursuant to the laws of the State of
Georgia.

IN WITNESS WHEREOF, the duly authorized officers of the Borrower have executed,
sealed, and delivered this Advance, as of the day and year first above written.

 

 

MEDIABIN, INC.

 

 

 

By: 


/s/ DAVID MORAN 

 

Attest:


  /s/ HAINES HARGRETT 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

David P. Moran
President and Chief Executive Officer

 

 

  Haines H. Hargrett
  Secretary

 




 

 